Name: Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  trade;  Europe
 Date Published: 1993-06-29

 Avis juridique important|21993D0629(01)Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community Official Journal L 157 , 29/06/1993 P. 0059 - 0066DECISION No 1/93 OF THE EC-CZECH REPUBLIC AND SLOVAK REPUBLIC JOINT COMMITTEE of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community(93/372/ECSC)THE JOINT COMMITTEE, Whereas the Joint Committee referred to in Article 37 of the Interim Agreement between the Community of the one part and the Czech and Slovak Federal Republic of the other part, signed in Brussels on 16 December 1991 (hereinafter referred to as 'the Interim Agreement`) recognized the need to find appropriate solutions in the framework of Article 44 (1) of the Interim Agreement, in order to ensure that the attainment of the objectives of the Interim Agreement will not be jeopardized; Whereas certain steel products were the subject of safeguard measures in the Community in 1992 taken pursuant to Commission Recommendation 92/434/ECSC of 14 August 1992 (1) and Commission Decision 92/433/EEC of 14 August 1992 (2); Whereas declarations have been submitted by the Czech Republic and by the Slovak Republic informing the Community that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving from the Interim Agreement upon the dissolution of the Czech and Slovak Federal Republic on 31 December 1992; Whereas in view of the grave crisis and the need for restructuring in the steel industry both of the Community and of the Slovak Republic it is desirable to ensure a predictable and stable framework for their trading relationship; Whereas the situation is of a nature that requires a prompt decision of the Joint Committee pursuant to Article 38 of the Interim Agreement; Whereas the situation has been the subject of thorough examination and on the basis of relevant information supplied to it the parties are agreed that an acceptable solution which least disturbs the functioning of the Interim Agreement is a tariff quota system for the imports of certain steel products into the Community, HAS DECIDED AS FOLLOWS: Article 1 1. For the period 1 June 1993 to 31 December 1995, imports into the Community of products, the CN codes of which are listed in Annex I and which originate in the territory of the Slovak Republic shall be subject to the import duty foreseen in the Interim Agreement and in particular in Article 2 of its Protocol 2 provided that they are accompanied by a movement certificate EUR 1 and an export licence in the form set out in Annex II within the following limits: >TABLE> 2. For the period referred to in paragraph 1 imports into the Community of the products referred to in Annex I and originating in the territory of the Slovak Republic: - within the limits set out in paragraph 1, not accompanied by a movement certificate EUR 1 and an export licence in the form set out in Annex II, - in excess of these amounts, shall be subject to an import duty in addition to that foreseen in the Interim Agreement. The additional duty shall be the following percentage points of the customs value of the products: - 25 % for hot-rolled coils, - 30 % for cold-rolled sheet, - 25 % hot-rolled strip and hoop, - 25 % cut lengths, - 30 % for seamless tubes. 3. Without prejudice to applicable Community legislation, products imported into the Community after outward processing or for the purposes of inward processing using the suspension system foreseen in Commission Regulation (EEC) No 1999/85 (1) which comply with the usual administrative requirements are not included within the scope of this Decision. 4. The rules of origin to be applied are those laid down in Protocol 4 of the Interim Agreement. However, these rules shall apply to the territory of the Slovak Republic rather than, as foreseen in the Protocol, to the territory of the Czech and Slovak Federal Republic. Article 2 The Slovak authorities undertake to remain within the limits set out in Article 1 (1) for licences issued in the form set out in Annex II. Such licences shall include the following information in respect of the relevant tariff quota: 'Goods deducted from the tariff quota to the amount of . . . tonnes`. Article 3 1. The Slovak authorities shall use their best endeavours: - to present sudden and prejudicial changes in traditional trade flows resulting in regional concentration of export to the Community of the products referred to in Annex I, and - to ensure an even rate of delivery of the products referred to in Annex I, in order to avoid a significant concentration of any particular product in any particular period. 2. Should sudden and prejudicial changes in trade flows or surges of imports arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. Article 4 1. The Slovak Republic undertakes to supply the Community with precise statistical information on the export licences issued by the Slovak authorities pursuant to Article 2. Such information shall be transmitted to the Community by the end of the month following the month to which the statistics relate. 2. The Community undertakes to supply the Slovak authorities with precise statistical information on imports of the products referred to in Annex I as soon as possible. Article 5 1. If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of the Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them. 2. Without prejudice to paragraph 1, consultations on the operation of this Decision will take place on a quarterly basis between representatives of the Community on the one part and representatives of the Slovak Republic on the other part. These consultations will focus in particular on comparisons of statistical and any other relevant information on trade flows and price levels, and on information relating to possible fraudulent circumvention of origin rules. 3. Not later than 31 March 1994 and 31 March 1995 the Parties shall, in the light of the operation of this Decision, examine whether the conditions for the application of this Decision still obtain. Article 6 Any notices to be given hereunder shall be given: - in respect of the Community to the Commission of the European Communities (DG I/D/2 and DG III/E/1), - in respect of the Slovak Republic to The Mission of the Slovak Republic to the European Communities; and The Ministry of Economy of the Slovak Republic, Multilateral Cooperation Department, Spitalska 8, 81315 Bratislava, Slovak Republic (Fax 00 427 368093). Article 7 This Decision shall be binding on both the Community and the Slovak Republic which shall take the measures necessary to implement it. This Decision shall enter into force on the date of signature. Done at Brussels, 28 May 1993. For the Community For the Slovak Republic Joern KECK Jan VARSO ANNEX I Hot-rolled coils 7208 11 00 7208 12 10 7208 12 91 7208 12 95 7208 12 98 7208 13 10 7208 13 91 7208 13 95 7208 13 98 7208 14 10 7208 14 91 7208 14 99 7208 21 10 7208 21 90 7208 22 10 7208 22 91 7208 22 95 7208 22 98 7208 23 10 7208 23 91 7208 23 95 7208 23 98 7208 24 10 7208 24 91 7208 24 99 7219 11 10 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7225 10 10 7225 20 20 7225 30 00 Cold-rolled sheets 7209 11 00 7209 12 90 7209 13 90 7209 14 90 7209 21 00 7209 22 90 7209 23 90 7209 24 91 7209 24 99 7209 31 00 7209 32 90 7209 33 90 7209 34 90 7209 41 00 7209 42 90 7209 43 90 7209 44 90 7211 30 10 7211 41 10 7211 41 91 7211 49 10 Wire rod 7213 10 00 7213 20 00 7213 31 00 7213 39 00 7213 41 00 7213 49 00 7213 50 10 7213 50 90 7221 00 10 7221 00 90 7227 10 00 7227 20 00 7227 90 10 7227 90 30 7227 90 50 7227 90 70 Hot-rolled strip and hoop 7211 12 10 7211 12 90 7211 19 10 7211 19 91 7211 19 99 7211 22 10 7211 22 90 7211 29 10 7211 29 91 7211 29 99 7212 60 91 7220 11 00 7220 12 00 7220 90 31 7226 10 10 7226 20 20 7226 91 10 7226 91 90 7226 99 20 Cut lengths 7208 32 10 7208 33 10 7208 33 99 7208 34 10 7208 34 90 7208 42 10 7208 43 10 7208 43 99 7208 44 10 7208 44 90 7208 35 10 7208 35 90 7208 45 10 7208 45 90 Seamless tubes Complete combined nomenclature code 7304. Welded tubes Complete combined nomenclature code 7306. ANNEX II MINISTRY OF ECONOMY OF THE SLOVAK REPUBLIC Licensing Department OSpitÃ ¡lska 8 813 15 Bratislava EXPORT LICENCE No Exporter: Description of goods: CN codes Name Quantity Country of destination: Certification by the competent authority: Goods deducted from the tariff quota to the amount of tonnes. In Bratislava on Signature AGREED MINUTE No 1 In the context of Decision No 1/93 (S) of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning trade problems in respect of certain steel products, the parties agreed on the amounts set out in Article 1 (1) for the period 1 June to 31 December 1993. The Community and the Slovak Republic further agree that if imports of the said products originating in the Slovak Republic for the period 1 January to 31 May 1993 exceed the following amounts: - hot-rolled coils 55 833 tonnes, - cold-rolled sheet 38 950 tonnes, - hot-rolled strip and hoop 15 375 tonnes, - cut lengths 39 583 tonnes, - seamless tubes 8 580 tonnes, the Slovak authorities shall reduce the amounts of the licences they can deliver pursuant to Article 2 for the period of 1 June to 31 December 1993 (and, if necessary, for the year 1994), by amounts corresponding to such excess. In the event that the amounts for the period 1 January to 31 May 1993 are less than the amounts set out above the Slovak authorities may increase the amounts of the licences they can deliver pursuant to Article 2 for the period of 1 June to 31 December 1993 by amounts corresponding to such shortfall. The parties agree to meet not later than 30 September 1993 to ascertain the amounts imported into the Community for the period 1 January to 31 May 1993. AGREED MINUTE No 2 In the context of Decision No 1/93 (S) of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning trade problems in respect of certain steel products the parties agreed that the Slovak authorities shall use their best endeavours to prevent sudden and prejudicial changes in trade flows resulting in regional concentrations in exports to the Community and to ensure an even rate of delivery of such exports. The Community and the Slovak Republic further agree that, without prejudice to the full application of the tariff quota system, traditional trade flows during the period of application of this Decision shall be ascertained by reference to the traditional trade flows in the year 1991 of trade between the Community and that part of the territory of the former Czech and Slovak Federal Republic represented by the Slovak Republic. At the request of either party consultations can be held concerning the adaptation of traditional trade flows to take account of changes in the Community market. Declaration In the context of Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning trade problems in respect of certain steel products the parties agreed that the products set out in Annex I to the Decision be covered by a system of tariff quotas. The Community hereby declares that it considers that the Decision constitutes measures which least disturb the functioning of the Interim Agreement and further that the proper functioning of the Decision will preclude other solutions to trade problems. Declaration by the Slovak Republic The Slovak Republic declares that for the period of the validity of this Decision it is satisfied that no exports to the Community of wire rod and welded tubes as referred to in Annex I to this Decision are foreseen from the Slovak Republic. Declaration The Slovak Republic having raised queries, as a result of discrepancies in the statistical data presented by the parties, concerning the statistical information in respect of sheets (as referred to in Annex I) imported into the Community from the Czech and Slovak Federal Republic in the year 1991, the Community and the Slovak Republic declare that they are ready to re-examine the statistical information and to consult with a view to verifying the said information as promptly as possible. If it appears on the basis of this verification that there is a material error, the parties will meet to find an appropriate solution.